Jackson, C. J.
1. The evidence being conflicting, there being parol testimony on the'one side and parol testimony and books on the other, and the jury having decided in favor of the former, and the presiding judge being satisfied, this court will not interefere on the ground that the verdict is contrary to law, evidence or the charge .of the court
2. A landlord has no right to pick cotton ón the rented land without the assent of the tenant, even though such cotton was wasting and *235likely to be destroyed unless promptly gathered, it appearing that the landlord furnished the tenant with supplies and rented him a farm for sixteen hundred pounds of lint cotton.
Hook & Montgomery, for plaintiff .in error.
Phil. P. Johnston,'for defendant.
(a) The ground of error alleged in the charge stated that the defendants were the landlords of the plaintiff, and had furnished him supplies, and had rented him his farm for sixteen hundred pounds of cotton. This involves the existence of the relation of landlord and tenant. And a similar admission was made in the plea.
(b) If the owners of land employ one to work on the same, and agree to give him a .part of the crop for making it, then the title would be in the land owners, and they could take it and give him off his part; but when the land owners turn over the same to one who is to farm thereon, and from the crop he is to pay them sixteen .hundred pounds of lint cotton, this creates the relation of landlord and tenant; the title to the cotton is in the tenant, and the landlords have only a lien thereon, and cannot take the same without the consent of the tenant. 46 Ga., 683; 57 Id., 404; Taylor’s Landlord and Ten., §176-178, Code §§ 2281, 2285, 2£«6, 2287, 2289.
Judgment affirmed.